Case 2:18-cv-00784-SPC-MRM Document 46 Filed 07/02/20 Page 1 of 26 PageID 124




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

  JOSEPH CAIAZZA, on his own behalf and
  those similarly situated

                         Plaintiff,
                                                        Case No. 2:18-cv-00784-SPC-MRM
  v.

  CARMINE MARCENO, in his Official
  Capacity as Sheriff of Lee County, Florida,

                         Defendant.

       DEFENDANT’S CASE DISPOSITIVE MOTION FOR SUMMARY JUDGMENT
                  AND SUPPORTING MEMORANDUM OF LAW

        COMES NOW CARMINE MARCENO, in his official capacity as the duly elected

 SHERIFF of LEE COUNTY, FLORIDA (the “Defendant” or “Sheriff’s Office”), by and through

 undersigned counsel and pursuant to Rule 56(a), Federal Rules of Civil Procedure, Rule 3.01(a),

 Local Rules for the Middle District of Florida, and this Court’s Case Management and Scheduling

 Order (D.E. 31), as amended (D.E. 44), hereby moves for summary judgment as to the affirmative

 claims filed by JOSEPH CAIAZZA (the “Plaintiff” or “Caiazza”) under the Fair Labor Standards

 Act of 1938, as amended, 29 U.S.C. §§ 201 et seq. (“FLSA”). For the reasons set forth in this Case

 Dispositive Motion for Summary Judgment and Supporting Memorandum of Law (“Motion”), the

 claims of the Plaintiff do not warrant a trial, as there are no material facts in dispute, and the

 Plaintiff’s asserted claims do not establish a violation of federal law.

 I.     INTRODUCTION

        This litigation involves a wage claim for overtime compensation, wherein Caiazza asserts

 that he performed “off-the-clock” work while employed by the Sheriff’s Office for which he was

 not fully compensated. (D.E. 17, ¶¶ 14-15). While conceding that he was paid for all of his
Case 2:18-cv-00784-SPC-MRM Document 46 Filed 07/02/20 Page 2 of 26 PageID 125




 reported work hours as reflected by his certified time sheets, Caiazza primarily asserts that he

 should have been allowed to record his “on call” waiting time as compensable working time under

 the FLSA. More specifically, Caiazza argues such “on call” waiting time is compensable because

 the restrictions imposed by the Sheriff’s Office on his “on call” waiting activities precluded him

 from effectively pursing his personal pursuits.

        For the reasons more fully articulated below, the Sheriff’s Office submits that Plaintiff’s

 principal contention fails as a matter of law since Caiazza was free to engage in and pursue

 personal endeavors while waiting “on-call.” To the extent Caiazza relies on his “on call”

 obligation to report to a call within sixty minutes of notification from a dispatcher, this Court

 recently rejected a similar claim brought by other deputies of the Sheriff’s Office. Calderone v.

 Scott, Case No. 2:14-519-FtM-PAM-CM, 2017 WL 5444190 at *4 (M.D.Fla. Feb. 27, 2017),

 aff’d., 893 F.3d 1319, n. 7 (11th Cir. 2018) (rejecting plaintiffs claim that on-call waiting time

 should be compensable on ground that Sheriff’s Office’s deputies were required to report for duty

 within one hour of being called out, holding that the “Lee County Sheriff’s Office on-call

 requirements are not the sort of requirements that convert on-call time into compensable time.”).

        As an implied retreating argument in the event this Court rejects his primary contention,

 Caiazza further contends that even if his “on call” waiting time was not compensable, he

 nevertheless worked and should be paid for hours in excess of his scheduled shifts - inclusive of

 times he was called out while “on call” - even though he did not report such unscheduled working

 time on his certified time sheets. Under applicable case precedent, Caiazza’s attempt to recover

 overtime for admittedly unreported hours worked also fails as a matter of law. As a Deputy Sheriff,

 Caiazza was required to accurately report his work hours under the Sheriff’s Office’s policies and

 procedures for the three-year period preceding the filing of his Complaint in this litigation (i.e.,

                                                   2
Case 2:18-cv-00784-SPC-MRM Document 46 Filed 07/02/20 Page 3 of 26 PageID 126




 November 28, 2015 to November 27, 2018) (the “Relevant Period”). Such policies and procedures

 further mandated that absent an emergency, Caiazza was required to obtain his supervisor’s

 approval to work overtime hours beyond his scheduled shifts, and when feasible, he was required

 to use flex time to balance out his work period’s unscheduled work hours by reducing his scheduled

 shift (or shifts) with a comparable amount of flexed time. Regularly instructed to use flex time by

 his supervisor to cover any unscheduled working time, the Sheriff’s Office had every reason to

 rely on Caiazza’s certified time sheets as being accurate and reliable, for purposes of preparing its

 payroll and compensating Caiazza for his work. It did so, and as Caiazza concedes, he was paid

 for all reported hours worked as shown in such time sheets.

         Therefore, assuming arguendo that he was not able to flex off unscheduled work hours as

 his retreating FLSA claim implies, Caiazza is estopped from effectively seeking to revise his time

 sheets through post-retirement litigation. This is particularly true when, as here, neither his

 pleadings nor interrogatory responses to this Court and to Defendant ever identify or quantify the

 dates and times of the alleged additional unscheduled working time he now seeks to recover, and

 there is no evidence on this record which supports that the Sheriff’s Office had any constructive

 knowledge that he was working, but not reporting, unscheduled additional hours.

 II.     DEFENDANT’S STATEMENT OF MATERIAL FACTS1

         1.       Joseph Caiazza was employed as a Deputy First Class for the Sheriff’s Office for

 the final three years of his employment, before voluntarily retiring effective June 30, 2018.

 (Caiazza 14:25 to 15:1-19; Ex. 1). 2



 1
   Unless indicated otherwise, all Statements of Material Facts as presented pertain to the Relevant Period of
 Caiazza’s asserted FLSA claims in this litigation (i.e., from November 27, 2018 to November 27, 2015).
 2 “Caiazza, __: __-__” refers to the transcript from the March 10, 2020 deposition of Joseph Caiazza, followed

 by the appropriate page and line designations. “Caiazza, Ex. __” refers to exhibits from that deposition, followed
 by the appropriate numerical designation.
                                                         3
Case 2:18-cv-00784-SPC-MRM Document 46 Filed 07/02/20 Page 4 of 26 PageID 127




         2.       From October 2, 2013 until June 30, 2018, Joseph Caiazza was assigned to serve

 the citizens, residents and visitors to Lee County, Florida as a Resident Patrol Deputy on Captiva

 Island. (Caiazza 36:5-10). As a Resident Deputy on Captiva Island (“Captiva”), Caiazza was

 assigned to Gulf District Patrol Zones G2/G3 (Caiazza 34:17-22), consisting of 201 square miles.

 (Caiazza 23:7-19). Gulf District Patrol Zone G3 consists of the island residential communities of

 Captiva and Sanibel, and their surrounding waters. (Sawicki, ¶ 3), 3 while Gulf District Patrol Zone

 G2 is comprised of the upper islands of Useppa, North (or Upper) Captiva, Cabbage Key, Cayo

 Costa and Mondongo (collectively, the “Upper Islands”) and their surrounding waters. Gulf

 District Patrol Zones G2/G3 maintain an office on Captiva, located at 14820 Captiva Drive,

 Captiva, Florida. At that office, the Sheriff’s Office maintains employee notices such as the poster

 regarding federal law requiring the payment of minimum wage and overtime to nonexempt

 employees. (Sawicki, ¶ 3; Ex. 1).

         3.       As a Resident Deputy on Captiva, Caiazza was furnished with a marked agency

 patrol vehicle to operate while on patrol, and he and the other resident deputies had access to

 operate a marked all-terrain vehicle (“ATV”) on the beaches, a golf cart to use on Upper Captiva,

 and a marked patrol boat to operate on the water. (Caiazza 49:21-25 to 54:1-6).

         4.       While a Resident Deputy on Captiva, Caiazza lived on Captiva in a condominium

 unit at South Seas Plantation leased by Lee County, Florida. (Caiazza 38:12-16). Caiazza stayed

 in this leased condominium without charge, as Lee County paid for the rent and for the unit’s

 utilities, subject to a $250/month cap. (Caiazza 80:25 to 81:1-7).




 3
   “Sawicki, ¶ __” refers to the June 30, 2020 affidavit of Lee County Sheriff’s Office Lieutenant Michael
 Sawicki, followed by the appropriate numerical paragraph designation. “Sawicki, Ex. __” refers to exhibits from
 that affidavit, followed by the appropriate numerical designation.
                                                       4
Case 2:18-cv-00784-SPC-MRM Document 46 Filed 07/02/20 Page 5 of 26 PageID 128




         5.       The other Resident Deputy on Captiva assigned to Gulf District Patrol Zones

 G2/G3 was Christopher Lusk. Lusk formally transferred to Gulf District Patrol Zones G2/G3 on

 November 24, 2015 (Lusk, ¶ 1), 4 as a replacement for Resident Deputy Ed Waite. (Sawicki, ¶ 4).

 Deputy Lusk also lived with his family and children on Captiva in a house leased by Lee County.

 Lee County paid the rent for this house and for the house’s water and electricity, subject to a

 $250/month cap. (Sawicki, ¶ 4).

         6.       Resident Deputies Caiazza and Lusk worked under the general supervision of

 Lieutenant Mike Sawicki, who was responsible for overseeing their work, managing their shift

 schedules, and performing their evaluations. As a former Captiva Resident Deputy himself for part

 of the period of September 15, 2008 until May 10, 2014, Sawicki lived during the Relevant Period

 with his family in a house on Sanibel leased by Lee County, Florida. (Sawicki, ¶ 4). Sawicki’s

 Sanibel residence and utility expenses were also provided to him by Lee County, subject to the

 same monthly cap as Resident Deputy Lusk.

         7.       Caiazza was employed on a 14-day work period, which is permissible under Section

 7(k) of the FLSA. 29 U.S.C. § 207(k). Working this Section 7(k) schedule of 84 hours in a 14-day

 work period, Caiazza concedes that he was not entitled to be paid overtime compensation under

 the FLSA unless he worked in excess of 86 hours in his 14-day work period. 5 (Caiazza, Ex. 19,

 Response to Interrogatory 2).

         8.       Sawicki regularly scheduled Resident Deputies Caiazza and Lusk to work an 84-

 hour tour of duty consisting generally of seven 12-hour shifts over fourteen consecutive calendar


 4
   “Lusk, ¶ __” refers to the June 30, 2020 affidavit of Lee County Sheriff’s Office Patrol Deputy Christopher
 Lusk, followed by the appropriate numerical paragraph designation. “Lusk, Ex. 1” refers to the composite exhibit
 referenced by Lusk’s affidavit.
 5 Caiazza has not brought a breach of contract claim against the Sheriff’s Office with respect to the gap time

 claim of working more than 84 hours but less than 86 hours in a work period.
                                                        5
Case 2:18-cv-00784-SPC-MRM Document 46 Filed 07/02/20 Page 6 of 26 PageID 129




 days (“work period”), with each work period beginning on a Sunday and ending on a Saturday.

 (Sawicki, ¶ 5). 6 However, the shift schedules for Resident Deputies Caiazza and Lusk would

 alternate, so that neither was scheduled to be on shift at the same date and time as the other.

 (Sawicki, Ex. 4). As experienced patrol deputies with the ability to operate independently and

 without Sawicki’s close supervision, Sawicki afforded discretion to Caiazza and Lusk as to when

 to begin and end their scheduled shifts (Sawicki, ¶ 5), and how best to patrol their assigned Patrol

 Zones (Caiazza 54:20-25 to 55:1-23).

         9.       Generally, Caiazza worked from 10:00 a.m.to 10:00 p.m. on his assigned shifts.

 (Caiazza 26: 15-18). However, the actual shift schedules varied when Deputies Caiazza or Lusk

 were flexing off time worked beyond their scheduled shifts (Sawicki, ¶¶ 5 and 11), or if they were

 called out while “On Call.” (Caiazza 26:15-25). Among other mandates, the formal job description

 requires deputy sheriffs to respond to dispatch-directed service calls in their assigned Patrol Zones,

 conduct active patrolling of their assigned Patrol Zones, and to thoroughly, accurately and timely

 complete all required reports consistent with agency policies (Sawicki, ¶ 4; Ex. 2). The job

 description further requires deputy sheriffs to have the ability to read, interpret and follow the

 Sheriff’s Office’s procedural and policy manuals related to their job. (Sawicki, ¶ 4; Ex. 2 at p. 8).

 Deputy Caiazza was familiar with the Sheriff’s Office’s policies regarding compensation and

 benefits. (Caiazza 56:9-2).

         10.      As the supervisor for Gulf District Patrol Zones G2/G3, Sawicki worked a regular

 shift schedule consisting of eight 10.5-hour shifts, Tuesday through Friday of each work period,

 beginning at 8:00 a.m. or 8:30 a.m. (Sawicki, ¶ 7). As shown by an illustration of the regular shift


 6
   Deputy Caiazza concedes that as a certified law enforcement officer, he was not ever employed by the Sheriff’s
 Office on a seven-day workweek (Caiazza 105:20-25 to 106:1-23), as he attested was the case in his answers to
 the Court’s FLSA interrogatories. (D.E. 23, Response to Interrogatory 7(a)).
                                                        6
Case 2:18-cv-00784-SPC-MRM Document 46 Filed 07/02/20 Page 7 of 26 PageID 130




 schedules for those deputies in Gulf District Patrol Zones G2/G3 (Sawicki, Ex. 4), for each work

 period Deputies Caiazza and Lusk worked a scheduled shift covering part of the same shift as Lt.

 Sawicki on only three of their seven scheduled work shifts. This means that for four of their seven

 regular 12-hour shifts each work period, Resident Deputies Caiazza and Lusk were the only

 deputies patrolling Patrol Zones G2/G3.

        11.     From November 27, 2015 through June 30, 2018, Resident Deputies Caiazza, Lusk

 and Sawicki were the only deputies regularly assigned shifts in Gulf District Patrol Zones G2/G3,

 with all three working different shift schedules on the same 14-day tours of duty. (Sawicki, ¶¶ 5,

 7). When Deputy Caiazza’s assigned shift overlapped with part of Lieutenant Sawicki’s scheduled

 shift, they might interact once or twice a day. Other than such limited interactions, they would not

 typically observe one another as they carried out their shift’s responsibilities. (Caiazza 48:14-25

 to 49:1-7).

        12.      Pursuant to Section 22.1.1.5 of the Sheriff’s Office Operations Manual (later

 renumbered to Section 22.1.1.6), Resident Deputies Caiazza and Lusk were responsible for

 maintaining their own time sheets which were required to accurately capture the amount of hours

 worked each work period, as well as any approved leave they may have taken as allowed by the

 Sheriff’s Policies. (Sawicki ¶ 6, Exc. 3). Resident Deputies Caiazza and Lusk were responsible for

 certifying the accuracy of their respective time sheets through their signatures or other acceptable

 authorizations before submitting them to Lieutenant Sawicki for approval and processing by the

 Sheriff’s Office’s Finance Department. (Sawicki, ¶ 6; Ex. 3). In April, 2018, the Sheriff’s Office

 implemented automated Attendance Reports as a new tool to create records of hours worked,




                                                  7
Case 2:18-cv-00784-SPC-MRM Document 46 Filed 07/02/20 Page 8 of 26 PageID 131




 replacing manually executed time sheets. (Caiazza Ex. 10). 7 Deputy Caiazza concedes that he was

 fully and properly paid for all “hours worked” that he reported on his certified or authorized time

 sheets during the Relevant Period. (Caiazza 78:10-25 to 79:1-8). 8

         13.      As Resident Deputies in Patrol Zones G2/G3 working independently from direct

 visual supervision by Lieutenant Sawicki, Deputies Lusk and Caiazza were compensated for hours

 worked each work period based upon what work hours they each reported on their time sheets or

 on their Attendance Reports. (Caiazza 79:5-8). Through his pending claim, Deputy Caiazza does

 not assert that the Sheriff’s Office ever failed to compensate him for his reported work hours as

 reflected on his certified time sheets. (D.E. 23, response to Interrogatory #6). Instead, he asserts

 that he frequently worked more than 86 hours in his work periods (Caiazza, Ex. 19, Response to

 Interrogatory #2), conceding that he never reported the additional hours he now claims to have

 worked on his certified or authorized time sheets.

         14.      In addition to working regularly scheduled shifts, Patrol Deputies Caiazza and Lusk

 were also responsible for periods of on call service in Gulf District Patrol Zones G2/G3. Each

 Resident Deputy generally was scheduled to be “on call” for the 12-hour period following

 completion of his regularly scheduled shifts, and for two additional days of “On Call” service each

 work period. (Sawicki, ¶ 8).

         15.      While the mere status of waiting while being on call did not implicate compensable

 working time under the Sheriff’s Office’s Operations Manual, the Sheriff’s Office did compensate

 Deputies Caiazza and Lusk for time spent responding to a call out while “on call,” and such call


 7
   Since Attendance Reports and time sheets served the same function, Attendance Reports and manually signed
 time sheets are hereinafter referred to as “time sheets.”
 8 As explained further below, Caiazza’s contention is that he should have been allowed to report on call waiting

 time as compensable hours worked under the FLSA. To be clear, Caiazza was not allowed to report waiting time
 while “on call” as “hours worked.”
                                                        8
Case 2:18-cv-00784-SPC-MRM Document 46 Filed 07/02/20 Page 9 of 26 PageID 132




 outs were supposed to have been recorded by the Patrol Deputies on their time sheets if they were

 not able to flex off the additional working time by shortening a comparable period of an assigned

 shift. (Sawicki, ¶ 8). The Sheriff’s Office policy states:

        Compensatory time is time off given to non-exempt members in exchange for
        extra hours worked during a work period. All extra hours worked by non-
        exempt personnel shall be reimbursed, whenever possible, through time off
        during the same work period, at a rate of one hour off for each extra hour
        worked. … Members are to record all hours worked on the time sheet under
        the "hours worked" column. Any hours worked in excess of … 84 during the
        pay period for certified will be paid for at one and one half times their hourly
        rate of pay.

 (Caiazza, Ex. 5, Section 22.1.1-e) (emphasis supplied).

        16.     The general practice of the Sheriff’s Office was that on-call deputies were required

 to be able to show up and prepared for duty at a designated location within their assigned patrol

 zones within 60-minutes of being called out. Due to this temporal restriction and as applied to

 Resident Deputies Caiazza and Lusk, this meant that while designated to be “on call,” the Resident

 Deputy generally did not leave the islands of Captiva and Sanibel (and their surrounding waters),

 and the Resident Deputy could not consume alcoholic beverages. (Caiazza 91:14-25 to 92:1-20).

 Other than abiding by these two “on-call” restrictions, the Resident Deputies could spend their on-

 call assignment time pursuing whatever personal endeavors they chose. (Sawicki, ¶ 9). Deputy

 Caiazza claims that while “on call” he was subject to being called out, and thus was not guaranteed

 the opportunity to watch a television show without be potentially being interrupted (Caiazza 124:5-

 7), cook a meal without having to shut the grill down (Caiazza 125:9-12), have a beer when he

 wanted to have one (Caiazza 124:12-13), or go shopping or to a movie on the mainland. (Caiazza,

 Ex. 13 at p. 3; Caiazza 91:11-25 to 92:1-11).

        17.     However, while serving his “on-call” assignments, Resident Deputy Lusk was able

 to read, watch television or movies at his home, cook and have meals, entertain guests in his island
                                                  9
Case 2:18-cv-00784-SPC-MRM Document 46 Filed 07/02/20 Page 10 of 26 PageID 133




 residence, visit friends, go to and eat meals at restaurants, go shopping, play with his children, fish

 (from or near the islands), exercise or sleep. (Lusk, ¶ 9). The Sheriff’s Office had no policy

 requiring that Resident Deputies monitor their agency-issued computers while “on-call,” and no

 supervisor ever instructed Lusk to do so. (Lusk, ¶ 10). However, while “on call,” Deputy Caiazza

 elected to check his computer constantly (Caiazza 125:6-8), so he could see potential calls from

 dispatch before the dispatcher called him on his cell phone. (Caiazza 61:4-25).

        18.     When needing to respond to a dispatched call out while “on-call,” Deputies Lusk

 and Caiazza would be notified of the service call by being contacted by dispatch through their

 agency issued cellular phones, since their radios were being charged and not available for them to

 use. (Lusk, ¶ 10; Caiazza 125:2-7). When there were times he needed to silence his cellular phone

 while “On-Call” (such as while attending an event where he and others in attendance could not be

 interrupted), Resident Deputy Lusk would notify Lieutenant Sawicki or Deputy Caiazza to let one

 of them know about temporarily being unreachable, and one of them would spot cover the “on-

 call” assignment for that period of time. (Lusk, ¶ 11).

        19.     The Sheriff’s Office’s Overtime Policy for Non-Exempt Personnel (Caiazza, Ex. 5,

 Section 22.1.1-f), provides that no non-emergency overtime hours are allowed to be worked unless

 approved by the agency member’s supervisor, and additional hours beyond scheduled shifts are

 typically reimbursed, whenever possible through time off during the same work period, at a rate

 of one hour off for each additional hour worked. (Sawicki, ¶ 10). Consistent with this policy,

 Lieutenant Sawicki regularly instructed Deputies Caiazza and Lusk to flex off any time worked

 associated with extended shift schedules and/or responses to call outs by requesting that they adjust

 or balance out their subsequent shifts with a comparable amount of work hours when it was

 operationally feasible for them to do so within the same work period. (Sawicki, ¶ 11). When able

                                                   10
Case 2:18-cv-00784-SPC-MRM Document 46 Filed 07/02/20 Page 11 of 26 PageID 134




 to do so, the Resident Deputy would work less of his regularly scheduled shift(s), so that by the

 end of the work period his total hours worked for the work period would be the regularly scheduled

 84-hour tour of duty.

        20.     Both Resident Deputies Caiazza and Lusk flexed off their additional work time as

 the Sheriff’s Office’s policy and Lieutenant Sawicki encouraged them to do. (Sawicki, ¶ 12, Exs.

 5 and 6; Lusk, ¶ 7, Ex. 1 (work period ending January 27, 2018)). Deputy Caiazza recognized the

 flex time policy as mandated by the Sheriff’s Office, but asserts it didn’t work for him as a Resident

 Deputy since any time he flexed off he’d still be “on call,” contending that waiting time while “on

 call” should have been treated as compensable time. (Caiazza 67:2-8; 69:9-23; 72:13-20).

 However, when there were work periods in which Resident Deputies Caiazza and Lusk were not

 able to flex off their additional work hours, including but not limited to when both were required

 to work extensive additional hours associated with the impact of Hurricane Irma in September,

 2017 (Sawicki Ex. 5 – (Caiazza work period ending September 23, 2017); Lusk, ¶ 6, Ex. 1 (Lusk

 work periods ending June 17, September 9, and September 23, 2017)), they were paid for their

 reported and approved overtime. Lieutenant Sawicki did not ever disapprove reported overtime

 for the period he supervised Resident Deputy Caiazza’s work in Gulf District Patrol Zones G2/G3.

 (Sawicki, ¶ 13).

        21.     Contrary to the “Total Hours” that he represented he worked on his certified or

 authorized time sheets that he submitted to Lieutenant Sawicki each work period, Resident Deputy

 Caiazza asserts that all of the time he was assigned to be “on-call” should have been counted by

 the Sheriff’s Office as compensable working time under the FLSA. (Caiazza 60:12-18; 62:24-25

 to 63:1-8; D.E. 23, Response to Court Interrogatory #7; Caiazza Ex. 13).



                                                  11
Case 2:18-cv-00784-SPC-MRM Document 46 Filed 07/02/20 Page 12 of 26 PageID 135




        22.     Under the contentions that all “on call” waiting time should be compensable and

 that the concept of “flexing off” extra shift and call out hours didn’t work (Caiazza 93:24-25 to

 94:1-3), that for most of his work periods, he worked a total of 192 hours, of which 108 hours

 should be paid as overtime compensation (D.E. 23, Response to Court Interrogatory #7(e);

 Caiazza Ex. 19, Response to Interrogatory 2)). Under these contentions, Caiazza asserts that he is

 entitled to $611,752.56 in damages, costs and attorney’s fees. (D.E. 23, Response to Court

 Interrogatory 7(e); Caiazza Ex. 18, ¶ 3).

 III.   MEMORANDUM OF LAW

        a.      Plaintiff’s claims for compensation for “on call” waiting time seek
                compensation for time that is not compensable working time under the FLSA
                as a matter of law.

        Caiazza contends in this lawsuit that he should be compensated for time spent being on “on

 call” status and waiting to respond to a call for duty. For the reasons noted below, the FLSA does

 not render such time to be compensable, and therefore, the Sheriff’s Office is entitled to summary

 judgment as a matter of law on these claims. Calderone v. Scott, Case No. 2:14-519-FtM-PAM-

 CM, 2017 WL 5444190 at *4 (M.D.Fla. Feb. 27, 2017), aff’d., 893 F.3d 1319, n. 7 (11th Cir. 2018)

 (rejecting plaintiffs claim that on-call waiting time should be compensable on ground that Sheriff’s

 Office’s deputies were required to report for duty within one hour of being called out).

        It is well established under the FLSA that where employees are “engaged to wait” for an

 employer’s call to duty, the employees may be entitled to compensation for their time. Skidmore

 v. Swift & Co., 323 U.S. 134, 136, 65 S.Ct. 161, 163, 89 L.Ed. 124 (1944). However, the distinction

 as to whether an employee is “engaged to wait” or “waiting to be engaged” hinges on whether the

 time spent waiting can be used primarily for the benefit of the employee or for the benefit of the

 employer. Armour & Co. v. Wantock, 323 U.S. 126, 133, 65 S.Ct. 165, 168, 89 L.Ed. 118 (1944).

                                                 12
Case 2:18-cv-00784-SPC-MRM Document 46 Filed 07/02/20 Page 13 of 26 PageID 136




 To alleviate confusion regarding characterizing on-call time, the Department of Labor’s public

 sector regulations regarding on-call waiting time provide, in relevant part:

        (d) An employee who is not required to remain on the employer’s premises but is
        merely required to leave word at home or with company officials where he or she
        may be reached is not working while on call. …. Where, for example, an employee
        in fire protection activities has returned home after the shift, with the understanding
        that he or she is expected to return to work in the event of an emergency in the
        night, such time spent at home is normally not compensable.

 29 C.F.R.§ 553.221(d). See also, generally, 29 C.F.R. § 785.17.

        In Birdwell v. City of Gadsden, Alabama, the Eleventh Circuit considered whether

 detectives who were placed on-call during their off-duty time to possibly fill in for striking city

 employees should be compensated under the FLSA. 970 F.2d 802, 808 (11th Cir. 1992). The Court

 analyzed the detective’s claims, and held that to be compensable, an employee’s on-call time must

 be so “severely restricted” that the employee is unable to engage in personal pursuits while on call,

 or cannot otherwise effectively use the on-call time for the employee’s own benefit. (emphasis

 added). Id. at 809-810.

        In Birdwell, the detectives were required to leave a forwarding number or own a beeper

 where they could be reached while “on-call,” which the plaintiffs allege limited activities such as

 fishing or hunting for those detectives who did own a beeper. Id. at 808. In addition, the detectives

 had to bring two cars to outings in case they were called back to work, they could not use

 compensatory time or vacation time, and they were prohibited from consuming alcohol. Id.

 Otherwise, the detectives were permitted to use their home time in any manner they wished, so

 long as they provided the necessary contact information and otherwise abided by the stated

 restrictions. Id. The Eleventh Circuit found that these restrictions were not enough to render the

 detectives’ on-call waiting time as compensable under the FLSA, and in doing so, considered with

 approval, comparator cases from other circuits.
                                                   13
Case 2:18-cv-00784-SPC-MRM Document 46 Filed 07/02/20 Page 14 of 26 PageID 137




        Specifically, the Birdwell court considered the Fifth Circuit’s decision in Bright v. Houston

 Northwest Medical Center Survivor, Inc., 934 F.2d 671 (5th Cir. 1991). In Bright, the plaintiff, a

 biomedical equipment repair technician, was on-call through the entirety of his time off-duty. Id.

 at 672. While on-call, Bright was not permitted to drink alcohol, had to be available to be reached

 by beeper, and was required to arrive at his employer’s address within twenty minutes after

 receiving a call for duty. Id. This off-duty on-call assignment lasted for the entirety of Bright’s

 eleven months of employment, and consequently, Bright could not take vacation time, nor could

 he take any days off. Id. While noting that Bright’s job was unpleasant and arguably oppressive,

 the Fifth Circuit held that the on-call requirements were not so strenuous as to make Bright’s on-

 call time compensable. Id. at 679. Notably, and despite his restrictions, the Court found it

 significant that Bright was able to carry out his normal personal activities within his own home,

 and could also engage in “normal shopping, eating at restaurants, and the like, as he chose.” Id. at

 676.

        The Birdwell court also analyzed the Fifth Circuit’s decision in Halferty v. Pulse Drug Co.,

 Inc., where the plaintiff was required to remain in her home for a three-hour period, five nights a

 week, and be available for telephone calls as an ambulance dispatcher. 864 F.2d 1185, 1185-1187

 (5th Cir. 1989). When determining whether Halferty could “use the time effectively for [her] own

 purposes,” the court found that she could visit friends, entertain guests, sleep, watch television, do

 laundry, and babysit. Id. at 1189. Moreover, the Court found it significant that Halferty could leave

 her home if she coordinated with another employee to answer the calls for her, or she had the calls

 forwarded. Id. Accordingly, the Fifth Circuit held that Halferty could effectively use her on call

 time for her own purposes and to pursue personal endeavors, and therefore, she was not entitled to

 any additional compensation. Id. at 1190.

                                                  14
Case 2:18-cv-00784-SPC-MRM Document 46 Filed 07/02/20 Page 15 of 26 PageID 138




        Finally, the Birdwell court analyzed Tenth Circuit cases which presented even greater

 factual restrictions on the waiting time spent on-call by certain employees. In one of these cases,

 van drivers waiting in “on call” status were required to remain near the company’s premises in

 case they received a call for service to transport railroad workers to and from their trains. Norton

 v. Worthen Van Service, Inc., 839 F.2d 653, 654 (10th Cir. 1988). The drivers were required to

 wait 8-10 hours for calls and were disciplined for failing to respond to a call for service within

 twenty minutes of receiving the call. Id. at 654-55. Despite these restrictions, the Court rejected

 the driver’s FLSA claims, finding that the van drivers could nevertheless pursue their own personal

 hobbies and run errands during their on call waiting time, citing evidence which confirmed the

 drivers used their wait time to visit the homes of friends, go to church, use laundromats, eat at

 restaurants, visit pool halls and local gymnasiums. The Court further noted that by purchasing

 pagers, the employer expanded its van driver’s ability to freely use their on-call time because they

 were no longer required to remain near a phone. Id. at 655-56.

        Birdwell’s holding defeats Caiazza’s wait time claim here. Under the undisputed facts and

 throughout the Relevant Period, Caiazza was, scheduled to work a tour of duty consisting of seven

 12-hour shifts in each of his fourteen-day work periods. As a Resident Deputy in Gulf District

 Patrol Zones G2/G3, Caiazza lived in a condominium on Captiva leased by Lee County, Florida,

 and Lee County also paid for Caiazza’s utilities at this residence. (Caiazza, 38: 12-19).

        While “on call,” Caiazza could not consume alcoholic beverages and if called out to an

 emergency, Caiazza generally was required to arrive at the designated address in Gulf District

 Patrol Zones G2/G3 within one hour of receiving the call. (Sawicki, ¶ 9). Due to the unique

 geographical boundaries of Gulf District Patrol Zones G2/G3, this response time necessitated the

 general practice that while “on-call,” resident deputies had to maintain their presence on the islands

                                                  15
Case 2:18-cv-00784-SPC-MRM Document 46 Filed 07/02/20 Page 16 of 26 PageID 139




 themselves or on the surrounding waters of either Captiva or Sanibel, to be able to timely respond

 if called out by dispatch. (Sawicki, ¶ 9; Caiazza 91:14-25 to 92:1-20). However, aside from the

 requirements of responding to a call out in this time constraint and reporting for duty without

 evidence of having consumed alcohol, Caiazza was free to engage in whatever personal activities

 he wished to pursue during his “on call” waiting time. (Sawicki, ¶ 9). In fact, the resident deputies

 routinely engaged in a variety of personal activities, including but not limited to watching

 television or movies at home, cooking and preparing meals, entertaining guests at their residences,

 visiting friends who lived on Captiva and Sanibel, going to and eating meals at restaurants on the

 islands, going shopping, spending time with their families, exercising and sleeping. (Lusk, ¶ 9).

        Accordingly, the practical implication of the temporal restriction imposed by the one-hour

 response time did not impose any greater restrictions to engage in a range of personal activities as

 did the Sheriff’s Office on call policy reviewed by the Court in Calderone.

        …., the Sheriff only requires that on-call deputies be available to report to work
        within an hour. (Lee Dep. at 21 (“I would have to be able to respond to the jail
        within an hour. Which meant that I had to carry my department phone with me.”).)
        There are no other restrictions on a deputy’s personal activities while on call.

         The regulations unequivocally establish that this sort of on-call time is not
        compensable.

 Calderone v. Scott, 2017 WL 5444190 at *4. Courts have consistently found that idle on-call time

 such as that of the Sheriff’s Office is predominantly for the employee’s benefit, notwithstanding

 response times significantly less than the sixty-minute response time obligation imposed upon

 Caiazza. See Reimer v. Champion Healthcare Corp., 258 F.3d 720, 724 (8th Cir. 2001) (twenty

 minutes); Andrews v. Town of Skiatook, Okla., 123 F.3d 1327, 1330 (10th Cir. 1997) (five to ten

 minutes); Norton v. Worthen Van Service., Inc., 839 F.2d at 654 (fifteen to twenty minutes).



                                                  16
Case 2:18-cv-00784-SPC-MRM Document 46 Filed 07/02/20 Page 17 of 26 PageID 140




        Moreover, it was not uncommon for the residential deputies to spot cover each other’s on-

 call duty assignments. (Lusk, ¶ 11). Specifically, if the residential deputy assigned to be “on call”

 had a commitment that required him to be unavailable during a portion of his on-call assignment,

 that residential deputy would simply notify another residential deputy in Patrol Zone G2/G3, who

 would then cover the on-call duty for that temporary period of time that the assigned deputy was

 unavailable. (Lusk, ¶ 11). This practice of “spot coverage” was common among the three

 residential deputies, and each deputy, including Caiazza, routinely utilized such “spot coverage.”

 (Lusk, ¶ 11). Courts have routinely noted that affording employees’ substantial flexibility in

 managing on-call schedules alleviates the restrictiveness imposed by requiring an employee to

 serve in an “on call” status away from the employer’s premises. See Taunton v. Genpak, LLC, 762

 F.Supp.2d 1338, 1350 (M.D. Ala. 2010) (an employee’s flexibility to request and easily obtain

 trades for on-call duty assignments weighed in favor of the employer when determining whether

 the employee could effectively use on-call waiting time for the employee’s own benefit.); see also

 Lurvey v. Metro Dade Cnty., 870 F.Supp. 1570, 1581 (S.D. Fla. 1994) (when employees are able

 to trade on call time, “curtailment of personal activities may be somewhat alleviated.”).

        Applying these legal principles to the facts of this litigation, Caiazza’s claim that he should

 be compensated for the entirety of his “on call” waiting time presents no viable FLSA claim.

 During his “on call” assignments, Caiazza was precluded from consuming alcohol and was

 required to respond to a call for duty within one-hour of receiving the call. While the practical

 implications of the response time requirement necessitated that he remain on or about Captiva and

 Sanibel or their surrounding waters, these two limitations did not impede the Plaintiff’s ability to

 pursue his own personal endeavors while “on call.” Furthermore, Caiazza was permitted full

 flexibility to trade and obtain “spot coverage” for on-call shift time between himself and the other

                                                  17
Case 2:18-cv-00784-SPC-MRM Document 46 Filed 07/02/20 Page 18 of 26 PageID 141




 residential deputies, as a method to further accommodate his off-duty personal pursuits.

 Accordingly, such limited restrictions on Caiazza’s personal time does not convert off-duty on-

 call waiting time to compensable working time, as these limited restrictions did not prevent

 Caiazza from using his waiting time for his own personal pursuits. Ingram v. County of Bucks, 144

 F.3d 265 (3d Cir. 1998); Calderone v. Scott, 2017 WL 544190 at *4.

        b.      Plaintiff’s claims for “call outs” seek compensation for time that he failed to
                report to the Sheriff’s Office as “hours worked” on his certified time sheets.

        Caiazza also now asserts that part of his time spent “on call” should be compensable

 working time under the FLSA, contending that he occasionally was engaged in law enforcement

 activities beyond his scheduled shifts and/or when called out to respond to a dispatched service

 call, but never reported such alleged extra working time on his certified time sheets. Assuming

 arguendo that this occurred, this Court should not countenance Caiazza “call outs” overtime claim,

 when such a claim is predicated upon Caiazza’s failure to accurately report his “hours worked” as

 required by Sheriff’s Office policy. Here, Caiazza admittedly did not report such alleged additional

 working time on his time sheets as required by policy, Caiazza did not seek his supervisor’s

 approval to work more than his 84-hour tour of duty as required by policy, Caiazza necessarily

 failed to flex off his time as required by policy and as directed by his supervisor, and Caiazza failed

 to identify or quantify this alleged “call out” time claim in his Amended Complaint (D.E. 17), in

 his Initial Disclosures (Caiazza, Ex. 18), or as a basis of an asserted overtime claim in responding

 to sworn interrogatories (Caiazza, Ex. 19, Response to Interrogatory #3).

        Defendant’s Operations Manual makes explicitly clear that it is the policy of the Sheriff’s

 Office that all nonexempt members of the agency submit a time sheet that accurately reflects all

 hours worked, all hours taken as sick, personal or vacation time, and all court time hours. (Sawicki,

 ¶ 6; Ex. 3). It is the sole responsibility of each individual deputy to fully complete, submit, and
                                                   18
Case 2:18-cv-00784-SPC-MRM Document 46 Filed 07/02/20 Page 19 of 26 PageID 142




 certify a time sheet, and to further review payment calculations to ensure accuracy. (Sawicki, ¶ 6;

 Ex. 3). The Operations Manual further directs that absent an emergency, no full-time, non-exempt

 personnel shall work overtime hours without the prior express approval by the member’s

 immediate supervisor. (Caiazza Ex. 5, Section 22.1.1-f).

        Caiazza, through his own admission, acknowledges the existence of the Sheriff’s Office’s

 policy requiring the truthful and accurate recording of hours worked on his certified time sheets.

 (Caiazza 67:22-25 to 68:1-13). Caiazza further concedes that he generally did not report on his

 time sheets any of the call out time that he now seeks to recover as supplemental compensable

 working time during the Relevant Period. (Caiazza 73:23-25 to 74:1-18). When Defendant sought

 to have Caiazza quantify the call out times for which he was seeking compensation in this

 litigation, he refused to do so (Caiazza Ex. 19, response to Interrogatory #3), instead asserting a

 deflecting objection and relying on his claim that all “on call” time should have been counted as

 compensable hours worked.

        Notably, courts confronted with FLSA claims based upon the alleged underpayment of

 wages due have made clear that claimants charged with the responsibility of completing their own

 time cards cannot benefit from unpaid overtime claims unless they can affirmatively establish that

 the employer knew or should have known of the unreported overtime work. Allen v. Board of

 Public Education for Bibb County, 495 F.3d 1306, 1314-15 (11th Cir. 2007). Knowledge of unpaid

 overtime may be imputed to the employer when its supervisors or management actively

 encouraged artificially low reporting. Id. at 1319; see also Bailey v. TitleMax of Georgia, Inc., 776

 F.3d 797, 801 (11th Cir. 2015) (finding knowledge of unpaid overtime was imputed to employer

 because supervisor “both encouraged artificially low reporting and squelched truthful

 timekeeping.”).

                                                  19
Case 2:18-cv-00784-SPC-MRM Document 46 Filed 07/02/20 Page 20 of 26 PageID 143




        The Fifth Circuit was presented with facts quite analogous to those of this case in Newton

 v. City of Henderson, 47 F.3d 746 (5th Cir. 1995). In Newton, the employer had an established

 personnel policy requiring all employees to “obtain approval prior to working overtime” and to

 accurately report any overtime worked on a specified payroll form. Id. at 747-48. Stephen Newton,

 a former City of Henderson, Texas police officer was required to read and sign an

 acknowledgement of the city’s overtime policy. Id. Pursuant to the city’s policy, Newton was

 compensated for all overtime hours he reported on the required payroll forms, but following his

 resignation from the City, Newton asserted a claim for unpaid overtime for unreported hours he

 allegedly worked as part of a drug task force. Id. at 748. Newton argued that the city had

 constructive knowledge of his overtime hours because he made “report[s] [of] his activities” to his

 supervisors on a regular basis, together with the Chief of Police’s knowledge regarding Newton’s

 assignment to the drug task force. Id. The Court held this evidence was insufficient for purposes

 of imputing constructive knowledge of Newton’s unreported overtime work to the city,

 emphasizing that the city had an express policy prohibiting overtime without prior approval, and

 Newton knew of, and deliberately ignored, the procedures for reporting his overtime. Id. at 749.

        Notably, the Fifth Circuit stated that to hold the city liable for Newton’s asserted unpaid

 overtime based solely on the fact that Newton’s supervisors had the ability to investigate whether

 Newton was truthfully completing his payroll forms, would essentially be stating that the city did

 not have the right to require an employee to adhere to its well-established procedures for claiming

 overtime. Id. Moreover, the court found it reasonable for Newton’s supervisors to assume that

 Newton was taking flex-time to compensate for unscheduled hours worked, and that his payroll

 submissions were a reliable indicator of his working time, as Newton did not present any evidence

 to support that the city encouraged or forced Newton to submit incorrect time sheets. Id. at 749-

                                                 20
Case 2:18-cv-00784-SPC-MRM Document 46 Filed 07/02/20 Page 21 of 26 PageID 144




 50. See also, White v. Baptist Memorial Health Care Corp., 699 F.3d 869 (6th Cir. 2012) (refusing

 to impute constructive knowledge of unpaid overtime to an employer in the absence of evidence

 that the employer proactively altered time records or encouraged inaccurate reporting by the

 employee).

           Similar to Newton, the material facts of this case demonstrate there was no supervisory

 encouragement to inaccurately report hours worked, and no supervisor of the Sheriff’s Office ever

 told Caiazza not to report compensable hours worked, particularly when as here, such an

 instruction would have been contrary to the explicit provisions of the Defendant’s Operations

 Manual (Sawicki, Ex. 3), and such a direction – if given and carried out - would have been a

 violation of the deputy sheriff’s formal job description’s requirement to accurately and completely

 submit required reports (Sawicki, Ex. 2 at p. 2). After all, the time sheet forms for the work periods

 ending December 5, 2015 through April 21, 2018 specifically stated, in relevant part:

           I HEREBY CERTIFY THAT THE ABOVE HOURS INDICATED ARE TRUE
           AND ACCURATE. I HAVE INCLUDED ALL HOURS WORKED DURING
           THE PAY PERIOD & NO HOURS HAVE BEEN OMITTED.

 (Caiazza, Ex. 9). 9

           In addition to its overtime compensation policy, the Sheriff’s Office also maintained a flex

 time policy, whereby nonexempt deputy sheriffs were encouraged to balance their extra work

 hours caused by extended shifts and call outs by shortening scheduled shifts later in their work

 periods when they operationally were able to do so. Generally referred to as “flex time,” it was

 common for supervisory members of the agency to remind deputies of this policy, thereby

 encouraging the submission of an 84-hour time sheet when it was operationally feasible to flex off

 law enforcement activities which had occurred outside of their regular tours of duty. (Caiazza, Ex.


 9
     The form further denies “Hours Worked” as including “ALL hours on the job.” (Caiazza, Ex. 9, n. 1).
                                                        21
Case 2:18-cv-00784-SPC-MRM Document 46 Filed 07/02/20 Page 22 of 26 PageID 145




 5, Section 22.1.1-e). Notably, when flex time was not able to be used, the Sheriff’s Office’s

 overtime policy further directed that the deputy sheriff report the extra hours through an overtime

 authorization slip, for his supervisor’s review and approval. (Caiazza, Ex. 5, Section 22.1.1-f).

 This protocol confirms the intent of the Sheriff’s Office’s compensation policy for nonexempt

 deputy sheriffs such as Deputy Caiazza: Flex off your time when you can, and if you cannot,

 submit an authorization slip to your supervisor so that the supervisor is thereby made aware of the

 additional work time and with approval, the additional work time can be properly paid.

        While a Resident Deputy himself, Sawicki had been instructed to use flex time by his then-

 supervisor, Lieutenant Poppalardo (who was later promoted to Captain). Sawicki recalls

 Poppalardo encouraging the use of flex time by at times explaining that he would prefer to see

 time sheets limited to then Deputy Sawicki’s regular 84-hour shift schedule. (Sawicki, ¶ 10). When

 he later became a supervisor, Lieutenant Sawicki therefore regularly instructed Deputies Caiazza

 and Lusk to flex off extra time worked associated with extended shift schedules and call outs by

 adjusting their subsequent scheduled shifts for less work hours when it was operationally feasible

 for them to do so within the same work period. (Sawicki, ¶ 11). Caiazza repeatedly assured

 Lieutenant Sawicki that he was doing so (Sawicki, ¶ 15), and Caiazza in fact did so. (Sawicki ¶

 12, Ex. 5 and 6). Resident Deputy Lusk also regularly used flex time as directed by Sawicki and

 agency policy. (Lusk, ¶ 7; Ex. 1 (work periods ending 01/27/18, 05/05.18, 05/19/18, 06/02/18.

 06/16/18 and 06/30/18).

        Further, when it was not operationally feasible to flex off the call out time within the same

 work period, Caiazza was required to write the call out time on his certified time sheet as hours

 worked, and if such call out time resulted in exceeding 84-hours worked for the work period,

 Caiazza was required to submit an overtime authorization slip, which was reviewed and approved

                                                 22
Case 2:18-cv-00784-SPC-MRM Document 46 Filed 07/02/20 Page 23 of 26 PageID 146




 by Lieutenant Sawicki. (Sawicki, ¶ 11). The same protocol on reporting “call out time” applied

 equally to Deputy Lusk. (Lusk, ¶¶ 3, 6). When they followed this agency protocol, both Resident

 Deputies Caiazza and Lusk received overtime compensation for such hours worked in excess of

 their assigned tours of duty.

        Here, Sawicki had no constructive knowledge of Caiazza’s unreported call outs which led

 to working time beyond the reported “hours worked.” Due to the geographical scope of Gulf

 District Patrol Zones G2/G3 and their respective shift schedules, Lieutenant Sawicki and Deputy

 Lusk or Deputy Caiazza routinely patrolled different areas of their assigned Patrol Zones at

 different times throughout their scheduled shifts, which resulted in limited in-person contact with

 one another. (Caiazza 48:14-25 to 49:1-7). Moreover, based on Caiazza’s previous work

 experience and ability to operate independently and without close supervision, Lieutenant Sawicki

 afforded Caiazza significant discretion on when to start and stop his designated shifts, provided

 Caiazza generally provide 12 hours of patrol throughout Gulf District Patrol Zones G2/G3.

 (Sawicki, ¶ 5).

        Therefore, it was Lieutenant Sawicki’s reasonable expectation that the working hours on

 Caiazza’s certified time sheets reflected an accurate and truthful representation of Caiazza’s actual

 hours worked, including extended shifts and all call outs. (Sawicki, ¶¶ 13-14). In reviewing

 Caiazza’s time sheets, Lieutenant Sawicki never altered any of the work hours attested to by

 Caiazza, nor did he double check Caiazza’s certified or authorized time sheets against agency call

 detail reports, or for alterations in his regularly scheduled shifts. (Sawicki, ¶ 14). Accordingly,

 when reviewing and approving Caiazza’s certified time sheets, Lieutenant Sawicki accepted the

 total working hours as reported by Caiazza, and concluded that unless overtime was sought through

 an appropriate authorization slip such as on an illustrative work period ending August 12, 2017

                                                  23
Case 2:18-cv-00784-SPC-MRM Document 46 Filed 07/02/20 Page 24 of 26 PageID 147




 (Sawicki Ex. 5 at Bates pages DEF000035 and DEF000037), Caiazza was properly flexing off his

 additional shifts and/or call out time as he had been instructed to do.

        There is no FLSA violation generated by a public sector employer’s policy, direction or

 encouragement to nonexempt law enforcement personnel – when feasible – to balance their hours

 or “flex time” within a single work period, so as to minimize or eliminate unnecessary overtime

 pay liability that would otherwise be incurred. See generally Christensen v. Harris County, 529

 U.S. 576, 585, 120 S.Ct. 1655, 1662, 146 L.Ed.2d 621 (2000) (recognizing that under the FLSA,

 an employer has the authority to limit the number of hours a non-exempt employee can work). As

 applied here, the FLSA’s overtime pay obligation is not implicated until Caiazza actually worked

 more than 86 hours in a single work period, and Defendant’s Operations Manual makes clear that

 non-emergency deviations for additional work beyond the regularly scheduled shifts are not

 authorized without consent from the nonexempt employee’s immediate supervisor. (Caiazza, Ex.

 5 at Section 22.1.1-f).

        Consequently, Caiazza cannot violate the Sheriff’s Office’s policies requiring that he

 accurately report all hours worked and get “express approval” from is supervisor for additional

 work by now claiming that he repeatedly underreported his work hours on his own certified or

 authorized time sheets. Newton v. City of Henderson, 47 F.3d at 749-50 (“Since it was reasonable

 for [his supervisors] to assume that Newton was taking flex time to compensate for unscheduled

 hours worked, it was reasonable for [Newton’s supervisors] to rely on Newton’s payroll

 submissions as a reliable indicator of the number of hours worked by Newton.” This Court should

 not countenance Caiazza’s efforts to maneuver around his obligations to truthfully and accurately

 report his hours worked while he was employed as a Resident Deputy – obligations that are detailed

 throughout the Defendant’s Operations Manual, conspicuously stated on the time sheets

                                                  24
Case 2:18-cv-00784-SPC-MRM Document 46 Filed 07/02/20 Page 25 of 26 PageID 148




 themselves, and which were a routine topic of direction from Lieutenant Sawicki, his immediate

 supervisor. (Sawicki, ¶ 15).

         Here, Caiazza was aware of his obligations to accurately and truthfully report his working

 hours, and he was instructed by his immediate supervisor to flex time off of subsequently

 scheduled shifts and call outs when operationally feasible, to reduce the occurrence of overtime.

 Under Newton, Caiazza cannot underreport his working time, and after voluntarily resigning from

 the agency, seek to revise all of his previously certified or authorized time sheets for the prior three

 years to try and gain a windfall in wage payments.

 IV.     CONCLUSION

         For the reasons noted above, the Sheriff’s Office is entitled to judgment as a matter of law

 on Caiazza’s asserted claim for violation of the FLSA’s overtime requirements. Accordingly,

 Defendant respectfully requests that the Court grant its Motion for Summary Judgment and enter

 judgment in favor of the Sheriff’s Office.

 Dated this 2nd day of July 2020.                       Respectfully submitted,

                                                        s/ David Stefany
                                                        DAVID J. STEFANY
                                                        Florida Bar No. 438995
                                                        MATTHEW D. STEFANY
                                                        Florida Bar No. 98790
                                                        MAELYN M. MORRISON
                                                        Florida Bar No. 1018654
                                                        Counsel for Defendant
                                                        ALLEN NORTON & BLUE, P.A.
                                                        Hyde Park Plaza - Suite 225
                                                        324 South Hyde Park Avenue
                                                        Tampa, Florida 33606-4127
                                                        (813) 251-1210 | (813) 253-2006 – Fax
                                                        E-mail: dstefany@anblaw.com
                                                                mstefany@anblaw.com
                                                                mmorrison@anblaw.com

                                                   25
Case 2:18-cv-00784-SPC-MRM Document 46 Filed 07/02/20 Page 26 of 26 PageID 149




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 2nd day of July 2020, I electronically filed the

 foregoing with the Clerk of the Court by using the CM/ECF system, which will send a notice of

 electronic filing to Andrew R. Frisch, Esquire (afrisch@forthepeople.com) and Chanelle J.

 Ventura, Esquire (CVentura@forthepeople.com) of Morgan & Morgan, P.A., 600 N. Pine Island

 Road, Suite 400, Plantation, Florida 33324.


                                                    s/ David J. Stefany
                                                    ATTORNEY




                                               26
